Detailed Action
This office action is in response to application No. 17/363,585 filed on 06/30/2021.

Status of Claims
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
	
	





	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10, 15, and 17 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Yung et al. (US Patent No.  2016/0088093, hereinafter referred as Yung).
Regarding claims 1, 8, and 15, Yung discloses sending, by a client device, to a primary server group, a service request of an application on the client device (The client device send an echo request  a data provider 1 server [primary server group]; see figure 2 numeral 232 & ¶ 0041-0042.), wherein the client device has established wireless communications with the primary server group (Before sending the echo request established a data session, with the data provider 1, in the form of a WIFI, 4G cellular communications, or  satellite communications; see figure 2 numeral 212, ¶ 0038, & ¶ 0041-0042.); 
detecting, by the client device, a threshold number of errors within a threshold time period, wherein the errors are in response to the service request (A timer may be initiated to begin counting at the moment the request is sent; see figure 3 numeral 336 & ¶ 0042. After a predetermined period of time, the timer will be deemed triggered and a determination is made as to whether an echo response is received; see figure 3 numeral 338/342 & ¶ 0042. If no echo response is received then the counter will be checked to determine whether the threshold number of test cycles have been performed to ensure the network is actually down; see ¶ 0042.);
 responsive to detecting the threshold number of errors in the threshold time period, sending, by the client device, a first health check message from the client device to a second server group, wherein the second server group is different from the first server group (In the event that the number of attempts has been performed, then the process restarts and a new connection may be sought by the client device with a  data provider 2 [second server group]; see figure 2 numeral 252, figure 3 numeral 352, & ¶ 0041-0042. The process restarts by establishing a session and sending an echo request [first health check message] with the data provider 2 server; see figure 2 numeral 252, figure 3 numeral 312-314, & ¶ 0041-0042.)
determining, by the client device, based on a result of sending the first health check message from the client device to the second server group, whether the client device is experiencing a wireless communications interruption (If no echo response is received then the counter will be checked to determine whether the threshold number of test cycles have been performed to ensure the network is actually down; see ¶ 0042.); and 
based on determining that the client device is not experiencing a wireless communications interruption, switching, by the client device, the wireless communications from the first server group to the second server group (Each of the data providers [second server group] is tested [not experience …interruption] and updated (switch) as active data providers in the event that the first data provider fails [first server group]; see ¶ 0041. The test is based on the client-side application performing a monitoring operation to ensure the reliability of the data service provider and other candidate data service providers; see figure 2/3 & ¶ 0041-0042.).

Regarding claims 3, 10, and 17, Yung discloses determining, by the client device, after waiting a time out period, whether the client device has received, from the second group of servers, a response to the first health check message (The process restarts by establishing a session and sending an echo request [first health check message] with the data provider 2 server; see figure 2 numeral 252, figure 3 numeral 312-314, & ¶ 0041-0042.); and
based on determining that the client device has not received the response to the health check message from the second group of servers, determining, by the client device, that the client device is experiencing the wireless communications interruption (If no echo response is received then the counter will be checked to determine whether the threshold number of test cycles have been performed to ensure the network is actually down; see ¶ 0042.).





Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yung et al. (US Patent No.  2016/0088093, hereinafter referred as Yung) in view of Simkin et al. (US Publication No.  2017/0180512, hereinafter referred as Simkin).
Regarding claims 2, 9, and 16, Yung fails to disclose that “subsequent to switching…; determining…; and based on determining …”. However, Simkin discloses “subsequent to switching the wireless communications to the second server group and while the second server group is available, sending, by the client device, to the first server group, a second health check message (Subsequent to the failure of primary server , each of the multiple mobile devices periodically retries the primary server to see if it has recovered; see ¶ 0028.);
determining, by the client device, based on a result of sending the second health check to the first server group, whether the first server group is available (When primary server [first server group] recovers and comes back on-line, a first mobile device successfully pings [second health check message] the primary server and detects that the primary server has recovered and is back on line; see ¶ 0028.); and
based on determining that the first server group is available, switching, by the client device, the wireless communications from the second server group to the first server group (In response to detecting the recovery of primary server, the first mobile device resumes [switching] using the primary server for provision of the application layer service; see ¶ 0029.).”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yung dynamic management system with the resume mechanism in order to expedite the reconnection to the first server; see ¶ 0011.

Claims 5, 12, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yung et al. (US Publication No.  2016/0088093, hereinafter referred as Yung ) in view of Luna et al. (US Publication No.  2013/0145010, hereinafter referred as Luna).
Regarding claims 5, 12, and 19, Yung fails to disclose that the client device comprises a failover handler at a networking stack of the client device, the service request comprises a domain name, and the failover handler rewrites the domain name before the service request is processed by the application layer. However, Luna discloses a process for reconfiguring domain name service (DNS) rules in a client-side failover event; see figure 26 & ¶ 0525. When a failure is identified, reconfigure the client-side with valid DNS values; see figure 26 numeral 2604-2608. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yung dynamic management system with the failover mechanism in order to enable fault tolerance for the mobile; see abstract.



Claims 6, 13, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yung et al. (US Publication No.  2016/0088093, hereinafter referred as Yung ) in view of Jin et al. (US Publication No.  2011/0035180, hereinafter referred as Jin).
Regarding claims 6, 13, and 20, Yung fails to disclose detecting, by the client device, the threshold number of errors within the threshold time period, is based on respective timestamps the detected errors. However, Jin discloses that the transmit a test signal including a timestamp; see figure 3 step 130. Determine if a response signal have been received within a timeout [threshold time period]; see figure 3 step 140-150. When the timeout occurs increment an error counter [number of errors]; see figure 3 step 170. Compare the error counter with a threshold [threshold number of errors], if the error counter is higher determining an abnormal communication status; see figure 3 step 190.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yung dynamic management system with the diagnostic mechanism in order to enhance the accuracy of the diagnostic test; see ¶ 0014.



Claims 7 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yung et al. (US Publication No.  2016/0088093, hereinafter referred as Yung ) in view of Balwani et al. (US Publication No.  2013/0262666, hereinafter referred as Balwani).
Regarding claims 7 and 14, Yung fails to disclose each of the first server group and the second server group comprises a failover priority, and the client device sends the first health check message based on the failover priorities of the first server group and the second server group. However, Balwani discloses that the network providers (first/second server group) may be ranked by order of preference, which is determined on the basis of network connectivity factors; see ¶ 0088. The network connectivity factor includes whether a response is received by the network-enabled device upon pinging the first [first server group] and/or second server [second server group]; see ¶ 0088. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yung dynamic management system with the priority mechanism in order to continually optimize network connectivity in view of changing conditions; see ¶ 0043.





Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kaciulis et al. (US 11,190,491) The prior art relates to ensuring a resilient and automatically recovering encrypted tunnel connection in the context of multiple point-to-point links between a user and a service provider infrastructure; see column 1 lines 6-11. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472    


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472